Exhibit 10.2

AMENDMENT NO. 6

TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 6 (this “Amendment”) is entered into as of October 20, 2014,
by and among HUTCHINSON TECHNOLOGY INCORPORATED, a corporation organized under
the laws of the State of Minnesota (“HTI”) (HTI and each other Person who
becomes a Borrower under the Loan Agreement referred to below, each a
“Borrower,” and collectively “Borrowers”), the financial institutions set forth
on the signature pages hereto (each a “Lender” and collectively, “Lenders”) and
PNC Bank, National Association as agent for Lenders (in such capacity, “Agent”).

BACKGROUND

Borrowers, Agent and Lenders are parties to a Revolving Credit and Security
Agreement dated as of September 16, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations.

Borrowers have informed Agent and Lenders that HTI proposes to issue, as 2014
Refinancing Indebtedness, new convertible senior convertible notes of HTI in an
aggregate original principal amount of up to $37,500,000 and to exchange Equity
Interests of HTI for a portion of the 8.50% Senior Secured Second Lien Notes.

Borrowers have requested that Agent and Lenders agree to certain amendments to
the Loan Agreement in respect of such proposed transactions, and Agent and
Lenders are willing to do so on the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Loan Agreement is hereby amended as
follows:

(a) Section 1.2 of the Loan Agreement is hereby amended by adding the following
defined terms in their appropriate alphabetical order:

“Amendment No. 6 Effective Date” shall mean October 20, 2014.



--------------------------------------------------------------------------------

(b) Section 2.1(a)(y)(v) of the Loan Agreement is hereby amended in its entirety
to provide as follows:

“(v)(1) at all times during the period commencing on December 1, 2014 and ending
at the earlier of (i) the opening of business on January 16, 2015 or (ii) such
time as the 8.50% Convertible Senior Notes have been either repaid, repurchased,
redeemed, retired or otherwise acquired in full or refinanced with Indebtedness
having a maturity date no earlier than January 1, 2017, an amount equal to the
aggregate principal balance of the 8.50% Convertible Senior Notes then
outstanding and (2) at all times during the period commencing on December 1,
2015 and ending at the earlier of (i) the opening of business on January 16,
2016 or (ii) such time as the 8.50% Convertible Senior Notes have been either
repaid, repurchased, redeemed, retired or otherwise acquired in full or
refinanced with Indebtedness having a maturity date no earlier than January 1,
2017, an amount equal to the aggregate principal balance of the 8.50%
Convertible Senior Notes then outstanding, minus”

(c) Section 6.13 of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:

“6.13. Maintenance of Cash for Repayment of 8.50% Convertible Senior Notes.

In addition to the requirement set forth in Section 7.8(x)(e), at all times
during the period commencing December 1, 2014 and ending at the earlier of
(x) the opening of business on January 16, 2015 or (y) such time as the 8.50%
Convertible Senior Notes are repaid, repurchased, redeemed, retired or otherwise
acquired in full or refinanced in full with Indebtedness having a maturity date
no earlier than January 1, 2017, Borrowers shall maintain cash on their balance
sheet and/or cash in an escrow account (and subject to an escrow agreement
reasonably acceptable to Agent) (without duplication of amounts required by
Section 7.8(x)(e)) in an amount not less than the aggregate principal balance of
the 8.50% Convertible Senior Notes then outstanding and (ii) at all times during
the period commencing on December 1, 2015 and ending at the earlier of (x) the
opening of business on January 16, 2016 or (y) such time as the 8.50%
Convertible Senior Notes are repaid, repurchased, redeemed, retired or otherwise
acquired in full or refinanced in full with Indebtedness having a maturity date
no earlier than January 1, 2017, Borrowers shall maintain cash on their balance
sheet and/or cash in an escrow account (and subject to an escrow agreement
reasonably acceptable to Agent) (without duplication of amounts required by
Section 7.8(x)(e)) in an amount not less than the aggregate principal balance of
the 8.50% Convertible Senior Notes then outstanding.”

 

2



--------------------------------------------------------------------------------

(d) Section 7.17 of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:

“Prepayment of Indebtedness. At any time, directly or indirectly, prepay any
Indebtedness (other than to Lenders), or repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Borrower; provided that,

 

  (a) Borrowers shall be permitted to repurchase the 3.25% Convertible
Subordinated Notes in whole or in part so long as, after giving effect to any
such repurchase, no Default or Event of Default has occurred and is continuing
and Liquidity is not less than $50,000,000,

 

  (b) Borrowers shall be permitted to repay, repurchase, redeem, retire or
otherwise acquire the 8.50% Convertible Senior Notes in whole or in part so long
as, after giving effect to any such repayment, repurchase, redemption,
retirement or acquisition, no Default or Event of Default has occurred and is
continuing and Liquidity is not less than $20,000,000,

 

  (c) Borrowers shall be permitted to repay, repurchase, redeem, retire or
otherwise acquire the 8.50% Senior Secured Second Lien Notes and/or 10.875%
Senior Secured Second Lien Notes in whole or in part out of the proceeds of, or
in exchange for, any Equity Interests issued by HTI on or after the Amendment
No. 6 Effective Date,

 

  (d) Borrowers shall be permitted to repay, repurchase, redeem, retire or
otherwise acquire up to $7,500,000 in aggregate principal amount of the 2014
Refinancing Indebtedness (together with all unpaid interest accrued thereon)
upon exercise by the holders thereof of any right of such holders under any of
the contracts, agreements or instruments entered into in connection therewith
(as in effect on the Amendment No. 6 Effective Date) to require HTI to repay,
repurchase, redeem, retire or otherwise acquire such Indebtedness, so long as
the principal component of the repayment, repurchase, redemption, retirement or
other acquisition of the 2014 Refinancing Indebtedness is funded from the funds
contained in the escrow established in connection with the issuance of the 2014
Refinancing Indebtedness, and

 

  (e) the 2014 Refinancing Indebtedness may be converted into common Equity
Interests of HTI in accordance with the terms of the contracts, agreements and
instruments evidencing or governing such Indebtedness.”

3. Acknowledgment and Consent. Agent hereby acknowledges that the terms of the
2014 Refinancing Indebtedness, as provided in the most recent drafts provided to
Agent by counsel for HTI of the contracts, agreements and instruments entered
into in connection therewith, are acceptable to the Agent, hereby consents to
the escrow of all or a portion of the

 

3



--------------------------------------------------------------------------------

proceeds of the 2014 Refinancing Indebtedness pursuant to one or more escrow
agreements substantially in the form of the most recent drafts thereof provided
to the Agent by counsel for HTI, and hereby acknowledges that the times of such
escrow agreements are satisfactory to the Agent.

4. Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions precedent. Agent shall have received:

(a) a copy of this Amendment executed by Borrowers, Agent and Lenders.

5. Representations and Warranties. Each Borrower hereby represents and warrants
as follows:

(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrowers and are enforceable against Borrowers
in accordance with their respective terms (except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally or general principals of equity).

(b) Upon the effectiveness of this Amendment, each Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.

(c) The execution, delivery and performance of this Amendment and all other
documents in connection therewith has been duly authorized by all necessary
corporate action on the part of the Borrowers, and do not contravene, violate or
cause the breach of any agreement, judgment, order, law or regulation applicable
to any Borrower.

(d) Upon the effectiveness of this Amendment, no Event of Default or Default has
occurred and is continuing.

(e) No Borrower has any defense, counterclaim or offset with respect to the Loan
Agreement.

6. Representation by Agent. Agent hereby represents that, as of the date hereof,
PNC Bank, National Association is the only Lender party to the Loan Agreement.

7. Effect on the Loan Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

4



--------------------------------------------------------------------------------

(c) Except as otherwise expressly contemplated hereby, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.

(d) This Amendment shall be an Other Document for all purposes under the Loan
Agreement.

8. Release. The Borrowers hereby acknowledge and agree that: (a) to their
knowledge neither they nor any of their Subsidiaries have any claim or cause of
action against Agent or any Lender (or any of Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, consultants or agents)
under the Loan Agreement or the Other Documents and (b) to their knowledge Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents. Notwithstanding the foregoing, Agent and each
Lender wish (and the Borrowers agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent’s or such Lender’s rights, interests, security
and/or remedies under the Loan Agreement and the Other Documents. Accordingly,
for and in consideration of the agreements contained in this Agreement and other
good and valuable consideration, the Borrowers (for themselves and their
respective Subsidiaries and the successors, assigns, heirs and representatives
of each of the foregoing) (each a “Releasor” and collectively, the “Releasors”)
do hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent of fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done, except for a Released Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction, prior to the date hereof arising out of, connected with or related
in any way to the Loan Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or Agent’s or any Lender’s agreements
contained therein, or the possession, use, operation or control in connection
therewith of any of the assets of the Borrowers, or the making of any advance
thereunder, or the management of such advance or the Collateral.

9. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

10. Costs and Expenses. Borrowers hereby agree to pay the Agent, on demand, all
reasonable costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by Agent in connection with this Agreement and any
instruments or documents contemplated hereunder.

 

5



--------------------------------------------------------------------------------

11. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

12. Counterparts; Electronic Transmission. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission or other
electronic transmission (including transmission of a PDF file) shall be deemed
to be an original signature hereto.

[Signature page follows this page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

HUTCHINSON TECHNOLOGY INCORPORATED By:  

/s/ David P. Radloff

Name:   David P. Radloff Title:   Vice President and   Chief Financial Officer
PNC BANK, NATIONAL ASSOCIATION, as Agent and Lender By:  

/s/ Robert Anchundia

Name:   Robert Anchundia Title:   Senior Vice President

 

Signature Page to Amendment No. 6 to Revolving Credit and Security Agreement